DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 2-21 are presented for examination. Claim 1 has been cancelled.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Claims 2-8 are system claims, claims 9-14 are method claims, and claims 15-21 are non-transitory machine-readable medium claims. Thus, each independent claim, on its face, is directed to one of the statutory categories of 35 U.S.C. § 101. 
Step2A- Prong 1: Independent claims (2 and 15) recite the limitations of receiving a transaction request from a customer device for purchasing an item from a merchant, the request including a code and a digital token for a digital wallet, identifying a user account and user preferences for coupons based on the received digital token, identifying coupon data based on the received code, the item being purchased, and the user preferences, determining an optimal coupon from the identified coupon data, sending the optimal coupon to the Point of Sale device, and applying the optimal coupon at the POS device to reduce the purchase price of the transaction. 
 Independent claim 9 recites the limitations of receiving a transaction request from a customer device for purchasing an item from a merchant, the request including a code and a digital token for a digital wallet, identifying a user account and user preferences for coupons based on the received digital token, identifying coupon data based on the received code, the item being purchased, and the user preferences, sending the identified coupon data to the Point of Sale device, completing a transaction using the digital wallet and an identified coupon, determining a second coupon upon completion of the transaction, retroactively applying the second coupon to the transaction, and refunding a user account associated with the digital wallet.
These limitations fall within a method of organizing human activity, such as commercial interactions (including marketing or sales activities or behaviors). These limitations merely describe accessing and applying saved coupons, which is clearly a marketing activity in its purest form. Claims 2-21 are recited as such a high level that the claimed steps amount to no more than a  method of organizing human activity, such as a commercial interaction because the system is applying a discount to a transaction or checkout process at a point of sale.
Step2A- Prong 2: The additional elements of a “non-transitory memory; and one or more hardware processors coupled to the non-transitory memory” in claim 2, is recited at a high-level of generality (i.e. as generic processor performing a generic computer function of receiving, storing data, sorting data, and communicating data for completing a transaction) such that it amounts no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer as a tool to perform an abstract idea - see MPEP 2106.05(f). The additional element of the code having been “scanned by the customer device for the merchant” is interpreted as the user scanning a code at a merchant location to get all coupons, rebates, or other offers that can be available for use for purchases made from the merchant (PG Pub para. 0034). This limitation generally links the use of the judicial exception to a particular technological environment or field of use - see MPEP 2106.05(h).
The additional element in claim 9 of determining, upon completion of the transaction, that a coupon for one of the one or more items exists, also generally links the use of the judicial exception to a particular technological environment or field of use - see MPEP 2106.05(h).
The combination of the additional limitations is no more than mere instructions to apply the judicial exception using generic computer components. Accordingly, even in combination, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Step 2B: As discussed with respect to step 2A Prong Two, the additional elements in the claims amount to no more than mere instructions to apply the exception using a generic computer, and generally linking the use of the judicial exception to a particular technological environment or field of use. Accessing and applying stored coupon or rebate data, either prior to or after a transaction, does not improve the functioning of a computer, or any other technology or technical field, and does not apply or use the judicial exception in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. The courts have also recognized that electronically scanning or extracting data from a physical document (Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition)), receiving or transmitting data over a network (OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)), and storing and retrieving information in memory (Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93) are computer functions that are well‐understood, routine, and conventional functions when they are claimed in a merely generic manner - see MPEP 2106.05(d). Therefore, the claims as a whole do not amount to significantly more than the judicial exception. 
Dependent claims 3, 4, and 16, 17 recite limitations that further define the abstract idea of applying a discount to a sales activity as noted in claims 2 and 15. The claims do not contain further additional elements per step 2A prong 2. Therefore, it is considered patent ineligible for the reason given above.
Dependent claims 5-8, and 18-21 recite limitations further defining the storing and sorting of coupon data to determine the optimal coupon to apply to a transaction. The instructions are recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. 
Dependent claims 10 -14 recite limitations that further define the abstract idea of retroactively applying a discount to a sales activity as noted in claim 9. The claims do not contain further additional elements per step 2A prong 2. Therefore, it is considered patent ineligible for the reason given above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2-8, and 15-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Trika et al. US Patent Application Publication 2005/0131761 A1 (hereinafter Trika) in view of Tami et al. US Patent Application Publication 2004/0049427 A1 (hereinafter Tami).

Regarding claims 2, and 15, Trika teaches a system comprising: a non-transitory memory; and one or more hardware processors coupled to the non-transitory memory and configured to read instructions from the non-transitory memory to cause the service provider system to perform operations comprising (para. 0048): a non-transitory machine-readable medium having stored thereon machine-readable instructions executable to cause a machine to perform operations comprising (para. 0050): 
receiving, via a network from a customer device of a user, a transaction request for purchasing an item from a merchant using a point of sale (POS) device, the transaction request including a code scanned by the customer device for the merchant and digital token for a digital wallet of the user (para. 0004, Some no-clip coupon schemes require a consumer to register as a customer and carry a scannable card or token that is presented for scanning at the check-out register. Para.0020, Electronic coupons may be distributed for storing on a consumer's digital coupon carrier (DCC) through the scanning of coupon images or barcodes in traditional print media. Para. 0025, the retailer's electronic coupon terminal (ECT) can wirelessly connect to the customer's handheld DCC and use the coupon id (or bar code or GUID) to look up the coupon data in a coupon database.);
identifying, based on the digital token received from the customer device, a user account associated with the digital wallet of the user; (Note: PG Pub para. 0013, the user’s digital wallet can acquire and store coupons in a token or in the user's account with the service provider.) (Para. 0032-0033, the consumers may have profiles associated with coupons stored on the digital coupon carrier.);
determining user preferences for coupons, based on the identified user account (para. 0032-0033, the stored consumer profiles on the DCC may filter which coupons are sent to the consumer. Para. 0040, in one embodiment, the consumer may select items or categories of interest to set a profile for items/categories of interest for which they would like to receive coupons.);
identifying coupon data for the digital wallet based on the code received from the customer device for the merchant, the item being purchased, and the user preferences (para. 0024-0025, the ECT receives a list of the items being purchases, and uses the coupon ID code to look up the coupon data in a coupon database that has been filtered according to consumer preferences. Para. 0032, the stored consumer profiles on the DCC filters coupons based on consumer preferences.); 
sending, via the network, the optimal coupon to the POS device of the merchant (para. 0025, once the coupon has been authenticated, the ECT sends information about the corresponding discount to the cash register terminal in block 312); and
applying the optimal coupon to the checkout process at the POS device to reduce a purchase price of the item during the checkout process. (para. 0025, the cash register terminal applies the corresponding discount to the item's purchase price in block 314, and may send an acknowledgement of receipt to the ECT.) 
Trika does not explicitly teach determining, from the identified coupon data, an optimal coupon for the item during a checkout process with the merchant at the POS device.
However, Tami teaches determining, from the identified coupon data, an optimal coupon for the item during a checkout process with the merchant at the POS device (para. 0538, if an item is participating in multiple promotions within the same time period, the POS system preferably has the ability to select the best deal for the customer. Para. 0553, if an item is participating in multiple promotions within the same time period, the business method of the invention selects the best deal for the customer.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Trika to include determining, from the identified coupon data, an optimal coupon for the item during a checkout process with the merchant at the POS device, as taught by Tami, in order for the consumer's DCC to select the most cost effective coupon when more than one coupon is received in response to a request for coupons; and in the case where multiple coupons exist, the best one may be automatically picked. (Trika, paras. 0017 and 0031).

Regarding claims 3 and 16, the combination of Trika and Tami teaches all of the limitations of claims 2 and 15 above; Trika further teaches wherein the operations further comprise: determining, upon completion of the checkout process, a rebate for the item; processing the rebate using information provided by the digital wallet. (para. 0033, in one embodiment, a profile in the DCC (the digital wallet) may hold the consumer's address and other identifying information. When a rebate offer is available for a purchased item, the DCC may automatically send the rebate information to the rebate clearinghouse, thereby saving the consumer time and postage.)

Regarding claims 4 and 17, the combination of Trika and Tami teaches all of the limitations of claims 3 and 16 above; Trika further teaches wherein the rebate is provided by a third-party provider, and wherein processing the rebate using the information provided by the digital wallet comprises processing the rebate with the third-party provider. (para. 0033, the rebate can be processed by a rebate clearinghouse (a third-party provider).)

Regarding claims 5 and 18, the combination of Trika and Tami teaches all of the limitations of claims 2 and 15 above; Trika does not teach wherein determining the optimal coupon comprises validating the optimal coupon.
However, Tami teaches wherein determining the optimal coupon comprises validating the optimal coupon (para. 0528-0530, coupons are validated against the items in the transaction based on a combination of the manufacturer code and the family code or on the manufacturer code only. Para. 0538.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Trika to include wherein determining the optimal coupon comprises validating the optimal coupon, as taught by Tami, in order for the consumer's DCC to select the most cost-effective coupon when more than one coupon is received in response to a request for coupons. (Trika, para. 0017)

Regarding claims 6 and 19, the combination of Trika and Tami teaches all of the limitations of claims 2 and 15 above; Trika does not teach wherein the optimal coupon is determined based on providing a largest saving.
However, Tami teaches wherein the optimal coupon is determined based on providing a largest saving (para. 0538, the POS system preferably has the ability to select the best deal for the customer. Para. 0553, the best deals are based on the discount for the transaction.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Trika to include wherein the optimal coupon is determined based on providing a largest saving, as taught by Tami, in order for the consumer's DCC to select the most cost-effective coupon when more than one coupon is received in response to a request for coupons. (Trika, para. 0017)

Regarding claims 7 and 20, the combination of Trika and Tami teaches all of the limitations of claims 2 and 15 above; Trika further teaches wherein the user preferences include at least one of a geographic area for available merchants offering the item, a distance from a location set by the user for the available merchants, or a predefined time period for valid coupons usable by the user for the item (para. 0021, a coupon stored on a DCC may be categorized and organized on the mobile device by expiration date. The DCC handheld may retain the best coupons and automatically delete any expired or undesirable coupons.)

Regarding claims 8 and 21, the combination of Trika and Tami teaches all of the limitations of claims 2 and 15 above; Trika does not teach wherein the user preferences is based on a transaction history of a user of the customer device
However, Tami teaches wherein the user preferences is based on a transaction history of a user of the customer device (para. 0467, the express savings program 72 provides the ability to offer rewards (e.g. coupons) based on the customer's purchase levels and shopping habits.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Trika to include wherein the user preferences is based on a transaction history of a user of the customer device, as taught by Tami, in order for the consumer's DCC to identify types of coupons to always discard or request. (Trika, para. 0017)


Claims 9-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Trika in view of Futty et al. US Patent Application Publication 20120303438 A1 (hereinafter Futty).
Regarding claim 9, Trika teaches a computer-implemented method comprising: receiving, by a server via a network from a customer device of a user, a transaction request for purchasing one or more items from a merchant using a point of sale (POS) device, the transaction request including a code scanned by the customer device for the merchant and a digital token for a digital wallet of the user (Para. 0004, some no-clip coupon schemes require a consumer to register as a customer and carry a scannable card or token that is presented for scanning at the check-out register. Para.0020, Electronic coupons may be distributed for storing on a consumer's digital coupon carrier (DCC) through the scanning of coupon images or barcodes in traditional print media. Para. 0025, the retailer's electronic coupon terminal (ECT) can wirelessly connect to the customer's handheld DCC and use the coupon id (or bar code or GUID) to look up the coupon data in a coupon database.);
identifying, based on the digital token received from the customer device, a user account associated with the digital wallet of the user (Para. 0032-0033, the consumers may have profiles stored on the digital coupon carrier.);
determining user preferences for coupons, based on the identified user account (Para. 0032-0033, the stored consumer profiles on the DCC may filter which coupons are sent to the consumer. Para. 0040, in one embodiment, the consumer may select items or categories of interest to set a profile for items/categories of interest for which they would like to receive coupons);
identifying coupon data for the digital wallet based on the code received from the customer device for the merchant, the one or more items being purchased, and the user preferences (Para. 0024-0025, the ECT receives a list of the items being purchases, and uses the coupon ID code to look up the coupon data in a coupon database that has been filtered according to consumer preferences. Para. 0032, the stored consumer profiles on the DCC filters coupons based on consumer preferences.);
sending, via the network, the identified coupon data from the server to the POS device of the merchant (Para. 0025, once the coupon has been authenticated, the ECT sends information about the corresponding discount to the cash register terminal in block 312);
completing a transaction for purchasing the one or more items at the POS device, the transaction being completed using the digital wallet and a first coupon for the one or more items determined from the coupon data sent to the POS device (Para. 0025, the cash register terminal applies the corresponding discount to the item's purchase price in block 314, and may send an acknowledgement of receipt to the ECT.).

Trika does not explicitly teach determining, upon completion of the transaction, that a second coupon for at least one of the one or more items exists, based on additional coupon data identified for the digital wallet of the user; retroactively applying the second coupon to the transaction; and  reconciling the transaction based on the application of the second coupon to provide a refund to the user account associated with the digital wallet.
However, Futty teaches determining, upon completion of the transaction, that a second coupon for at least one of the one or more items exists, based on additional coupon data identified for the digital wallet of the user (Para. 0058, coupon display or distribution 140 can represent a service that distributes physical and/or virtual copies of a coupon. Optionally, a customer 120 may activate or “clip” a coupon 142 after seeing the coupon. Para. 0059, the customer can transact with the merchant, and payment transactions involving the merchant 112 can then be uploaded to a payment transaction database. Para. 0060, a coupon matching engine 160 can determine the eligibility of a customer 120 for a customer credit 190. The coupon matching engine 160 can receive information 132 regarding active coupons from coupon creation engine 130. This can occur as needed, such as on a periodic basis.); 
retroactively applying the second coupon to the transaction (Para. 0047, potentially matching transactions and/or activities can be stored, such as on a per customer basis. This can allow for customer association of transactions and/or activities with coupons. This can also allow for transactions and/or activities to be applied at a later time to a coupon, such as a coupon that a customer has not activated yet or possibly even a coupon that a merchant creates at a later time but that has a condition that can be satisfied by a past transaction or activity.); and 
reconciling the transaction based on the application of the second coupon to provide a refund to the user account associated with the digital wallet. (Para. 0024, the value of the benefit received by a customer when a coupon is redeemed may be dependent on one or more other conditions, such as the amount of goods/services purchased, the number of visits the customer made to the merchant, or the number of additional customers that identify a first customer as a referral source. In this latter scenario, as more new customers identify a first customer as a referral source, the first customer can be entitled to an increasing discount over time. Para. 0048, based on a determination that a customer has satisfied all of the conditions of a coupon, the benefit of the coupon can be provided to the customer. The benefit to the customer can include a credit to the customer balance on the registered electronic payment instrument.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Trika to include determining, upon completion of the transaction, that a second coupon for at least one of the one or more items exists, based on additional coupon data identified for the digital wallet of the user; retroactively applying the second coupon to the transaction; and  reconciling the transaction based on the application of the second coupon to provide a refund to the user account associated with the digital wallet, as taught by Futty, in order for the sharable coupons to be automatically pushed to the consumer's DCC based on the selected profile and filters. (Trika, para. 0044).

Regarding claim 10, the combination of Trika and Futty teaches all of the limitations of claim 9 above; Trika does not teach wherein the retroactive application of the second coupon to the transaction is processed without additional interaction from the customer device. 
However, Futty teaches wherein the retroactive application of the second coupon to the transaction is processed without additional interaction from the customer device. (Para. 0015, the benefit of the coupon can be delivered to the customer automatically after transactions satisfying the coupon are completed at each merchant.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Trika to include wherein the retroactive application of the second coupon to the transaction is processed without additional interaction from the customer device, as taught by Futty, in order for the sharable coupons to be automatically pushed to the consumer's DCC based on the selected profile and filters. (Trika, para. 0044)

Regarding claim 11, the combination of Trika and Futty teaches all of the limitations of claim 9 above; Trika does not teach wherein determining that the second coupon for the at least one item of the one or more items exists includes receiving, from the user account associated with the digital wallet, the second coupon for application after the transaction has been completed.
However, Futty teaches wherein determining that the second coupon for the at least one item of the one or more items exists includes receiving, from the user account associated with the digital wallet, the second coupon for application after the transaction has been completed. (Para. 0047, potentially matching transactions can be stored on a per customer basis, and a coupon that a merchant creates at a later time but that has a condition that can be satisfied by a past transaction can be utilized. Para. 0058, coupon display or distribution 140 can represent a service that distributes physical and/or virtual copies of a coupon. Optionally, a customer 120 may activate or “clip” a coupon 142 after seeing the coupon.)  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Trika to include wherein determining that the second coupon for the at least one item of the one or more items exists includes receiving, from the user account associated with the digital wallet, the second coupon for application after the transaction has been completed, as taught by Futty, in order for the sharable coupons to be automatically pushed to the consumer's DCC based on the selected profile and filters. (Trika, para. 0044)

Regarding claim 12, the combination of Trika and Futty teaches all of the limitations of claim 9 above; Trika does not teach further comprising determining that all conditions for use of the second coupon are met, wherein the second coupon is retroactively applied to the transaction upon the determining that all the conditions for use of the second coupon are met.
Futty further teaches further comprising determining that all conditions for use of the second coupon are met, wherein the second coupon is retroactively applied to the transaction upon the determining that all the conditions for use of the second coupon are met. (Para. 0014, the customer can satisfy the other coupon conditions after the time of purchase, and then receive the benefit of the coupon after meeting the other conditions.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Trika to include further comprising determining that all conditions for use of the second coupon are met, wherein the second coupon is retroactively applied to the transaction upon the determining that all the conditions for use of the second coupon are met, as taught by Futty, in order for the sharable coupons to be automatically pushed to the consumer's DCC based on the selected profile and filters. (Trika, para. 0044)

Regarding claim 13, the combination of Trika and Futty teaches all of the limitations of claim 9 above; Trika further teaches determining, upon completion of the transaction, a rebate for the one or more items; processing the rebate using information provided by the digital wallet. (para. 0033, in one embodiment, a profile in the DCC (the digital wallet) may hold the consumer's address and other identifying information. When a rebate offer is available for a purchased item, the DCC may automatically send the rebate information to the rebate clearinghouse, thereby saving the consumer time and postage.)
 
Regarding claim 14, the combination of Trika and Futty teaches all of the limitations of claim 13 above; Trika further teaches wherein the rebate is provided by a third-party provider, and wherein processing the rebate using the information provided by the digital wallet comprises processing the rebate with the third-party provider. (para. 0033, the rebate can be processed by a rebate clearinghouse (a third-party provider).)

Response to Arguments
After careful review of Applicant’s remarks/arguments filed on 16 May 2022, the Applicant’s amendments have been entered. Applicant’s arguments with respect to claims 2-21 have been fully considered.

With regard to claim rejections under Claim Rejections - 35 USC § 101
Applicant argues that the independent claims 2, 9, and 15 have been amended to further clarify the subject matter recited therein. The claims integrate any judicial exception into a practical application.  It is evident from the specification of the present application that amended independent claims 2, 9, and 15 are directed to a technological solution to a problem inherent in technology relating to "electronic commerce [ or e-commerce] and, more particularly, ... to electronically capturing, storing, and/or redeeming coupons." Specification,  [0002]. The Specification describes the problem as follows: "Although ... coupons have desirable benefits, they suffer from substantial deficiencies. For example, the coupons must be obtained, organized, stored, and redeemed in order to provide the benefits." Specification, [0004]. That is, the Specification recognizes deficiencies in conventional systems used for coupon redemption during electronic transaction processing at a merchant's POS device. Therefore, the Specification discloses an automated coupon management system to organize coupons, determine coupon usage opportunities using remote device components, and automatically apply coupons to reduce a purchase price of an item during electronic transaction processing at a POS device. The Specification explains that such a system may be used to provide "a coupon service [that] can provide coupons to users ... based on the user's location, demographics, purchasing history, requests, and/or any other desired criteria.
Applicant's arguments regarding the 35 U.S.C 101 rejection with respect to claims 2-21 have been fully considered but are not persuasive. The rejection is maintained. 
With respect to independent claims 2, 9, and 15, the claims are directed to a process, machine, manufacture or composition of matter, which would pass Step 1 of the two-step analysis for 101 eligibility. As noted in the above Office Action the amended claims still fall under the grouping of a commercial interaction (marketing or sales activity). The use of a scanned code to access coupon data in a digital wallet is recited at a high level of generality in the claim language, and is a well‐understood, routine, and conventional function. The invention is rooted in computer technology; however, the computer is merely being used as a tool to perform the abstract idea of sorting stored coupons and applying them to a transaction. Therefore, the claims do not recite additional elements that amount to significantly more than the judicial exception.
 
With regard to claim rejections under Claim Rejections - 35 USC § 103
Applicant argues that the independent claims 2, 9, and 15 have been amended to further clarify the subject matter recited therein. Applicant respectfully submits that the cited references, either individually or in combination, fail to disclose or teach at least these features of amended independent claims 2, 9, and 15, as tentatively agreed upon during the Examiner Interview.
Applicant's amendments have been entered, and the rejection is withdrawn.
However,  upon further consideration, a new ground of rejection is made under 35 USC 103 in view of Trika in view of Tami.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Graylin (2013/0054336)  teaches a method and system for completing a purchase transaction at a merchant point of sale checkout system. Coupon information is entered by scanning a paper coupon or manually. The method further includes providing a consumer computing device and storing the coupon information in the consumer computing device database.
Nemirofsky (2004/0117255) teaches a universal digital assistant 90 is a mobile wireless device of the user. The universal digital assistant captures message codes and transmits them to UDA application site, which transmits an advertising or promotional message in return. Advertising and promotional messages can take a variety of forms, such as electronic coupons. A user can elect to save the advertising message for possible later use by storing it remotely in association with his or her user account maintained by UDA application site. The universal digital assistant can be configured to capture codes associated with coupons from televisions or other display devices, print media, or wireless transmissions.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C JOHNSON whose telephone number is (571)272-6450. The examiner can normally be reached Monday - Friday; 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C JOHNSON/Examiner, Art Unit 3682                                                                                                                                                                                                        
/WASEEM ASHRAF/Supervisory Patent Examiner, Art Unit 3682